Citation Nr: 0011818	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-07 241	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Entitlement to restoration of a 100 percent rating for a 
service-connected schizophrenic reaction, paranoid type, 
currently evaluated as 50 percent disabling, to include 
whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to June 1946 
and from June 1954 to January 1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 Giusti-Bravo Neuropsychiatric 
(NP) Rating Decision and a Decision to Fulfill Administrative 
Requirements by the Department of Veterans Affairs (VA) 
Jackson, Mississippi, Regional Office (RO).  The veteran 
seeks restoration of a 100 percent disability rating reduced 
by a November 1985 rating decision of the RO in San Juan, 
Puerto Rico, effective February 1, 1986.  The February 1997 
decision denied restoration of the 100 percent disability 
rating and established February 1, 1986, as the effective 
date of the current 50 percent rating. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been developed.

2.  The 100 percent disability rating assigned for the 
veteran's service-connected schizophrenic disorder was based 
upon evidence showing repeated hospitalizations in 1968 for a 
severe condition, despite employment. 

3.  As of February 1, 1986, the veteran's service-connected 
schizophrenic disorder was stabilized and he maintained 
regular employment and had good family relations, reflecting 
actual change in the severity of the condition and 
improvement in the ability to function under the ordinary 
conditions of life and work.

4.  The 1985 VA examination report upon which the rating 
reduction was based was complete and thorough.

5.  The veteran's service-connected schizophrenic disorder is 
productive of considerable, but not severe, impairment of 
social and industrial adaptability. 


CONCLUSIONS OF LAW

1. The reduction in rating to 50 percent for the veteran's 
service-connected schizophrenic reaction, paranoid type, was 
proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 9203 (1996).

2.  The criteria for restoration of the 100 percent 
disability rating for the veteran's service-connected 
schizophrenic reaction, paranoid type, effective from 
February 1, 1986, are not met.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.343(a), 3.344(a), 4.132, Diagnostic 
Code 9203 (1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records disclose that in March 1957 the 
veteran was diagnosed as having a dissociative reaction, 
acute, severe, manifested by rapid development of mental 
confusion and behavioral disturbance with varied ideas of 
reference, suspiciousness, suicidal impulses, restless 
erratic behavior, and apparent auditory hallucinations with 
later amnesia for most of the events.  Incapacity was 
described as mild for further military service.

On VA psychiatric examination in November 1959, the veteran 
reported that he was married and employed as a civil 
engineer.  No mental illness was diagnosed and the degree of 
incapacity was listed as none.  Social and industrial survey 
showed that the veteran liked his job and was adjusting to it 
well.

The veteran was hospitalized at a VA facility in November 
1962 because of restlessness and insomnia of three weeks 
duration.  Psychiatric examination revealed dereistic 
thinking, pressure of speech, delusions of persecution, ideas 
of reference, auditory hallucinations, and inappropriate 
affect.  The veteran was given Thorazine and became 
cooperative and communicative.  Promptly, he showed no signs 
of disturbances of perception or of disorders of thought or 
association.  He was discharged in December 1962.  He knew 
the amount of his income, how much he had in the bank, what 
properties he had, and who his beneficiaries were.  The final 
diagnosis was paranoid state, acute, manifested by 
restlessness, insomnia, dereistic thinking, pressure of 
speech, inappropriate affect, delusions of persecution, ideas 
of reference, auditory hallucinations (recovered).  Degree of 
incapacity was listed as moderate.

The veteran was again hospitalized from October to December 
1964.  He was admitted with a long history of mental 
disturbances and one previous hospitalization in a mental 
institution in 1962.  Symptoms leading to admission included 
restlessness, aggressive tendencies, delusions of 
persecution, ideas of reference, and insomnia.  On mental 
examination, the veteran appeared to be clean, fairly neat, 
hostile, somewhat suspicious, with his eyes widely opened, 
coherent and relevant, with blunt affect and disorganized 
thinking, expressing ideas of reference, delusions of 
persecution, and admitting auditory hallucinations.  He was 
well oriented in all spheres.  Memory for recent and remote 
events was preserved.  Insight and judgment were fair.  Upon 
admission the veteran was placed on Thorazine.  As he 
continued somewhat disturbed and hostile, it was necessary to 
give Trilafon intramuscularly for two days.  When remission 
of his symptoms started, the veteran was sent to an intensive 
open therapy ward and placed on group and individual therapy.  
The last part of his hospitalization was uneventful.  The 
dosage of Thorazine was progressively reduced.  During the 
last weeks in the hospital, he was granted passes frequently 
to go out to look for a job and when he found one he was 
discharged with maximum benefit of hospitalization.  At the 
time, he was in remission of symptoms and mentally competent 
with a diagnosis of schizophrenic reaction, paranoid type, 
chronic, moderate.

Upon VA hospitalization from February to March 1968, the 
veteran complained of delusional thinking, insomnia, and 
agitation for about one week.  He appeared violent, agitated, 
and with delusional thought processes.  He admitted auditory 
hallucinations of voices threatening to harm him.  His affect 
was one of rage and disgust.  He was oriented in the three 
spheres.  His intellectual capacities were partially 
handicapped.  Judgment and insight were poor.  He was 
admitted under close observation and given Thorazine.  The 
next day he appeared more tranquil, and started to request 
his discharge on the grounds of feeling asymptomatic.  
Nevertheless, he was still delusional with fleeting auditory 
hallucinations.  His mental status was discussed with him and 
he agreed to stay in the clinic.  He was transferred to an 
open ward where he was aloof, but gradually improved, being 
free of delusional thinking and hallucinations.  Weekly 
passes were allowed and he tolerated them fairly well.  He 
was discharged and appeared tranquil and free of acute mental 
symptoms.  He was mentally competent at the time of discharge 
with a diagnosis of schizophrenic reaction, paranoid type, 
chronic.

The veteran was readmitted from April to May 1968.  It was 
his third admission after having been discharged 21 days 
prior, because he again started to present delusional 
material which prevented him from performing his job after 
having been reinstated for one week.  He was initially 
extremely tense, anxious, hostile and negativistic, making it 
impossible to establish satisfactory rapport.  On one 
occasion he had to be restricted after having attacked an 
employee and having tried to break into the nurses station.  
In response to therapy with ataractics, improvement was 
obtained within ten days.  The veteran then presented with 
many ideas of reference in a rather flat, inappropriate 
affect.  Subsequently he was able to repress his delusional 
ideas, displaying some awareness of reality, although only 
superficially.  He was not aware of the deeper implications 
related to his personality structure.  He was discharged 
after receiving maximum benefit with Thorazine prescribed.  
The examiner diagnosed schizophrenic reaction, paranoid type, 
chronic, severe.

In July 1968, VA doctor stated that the veteran had a 
"severe dissociative reaction" during service.  Whether he 
had at that time a hysterical neurosis, dissociative type, or 
a psychotic break under stress, the doctor was unable to say, 
but opined that definitely he had a severe mental disorder.  
After that initial state, it seemed that the veteran improved 
to what appeared to be a normal state.  Still later, he moved 
to a psychotic state.  There were two points of view on the 
matter.  The first was that it was a continuum dynamically 
based on psychoanalytical principles in which it referred the 
different stages of development and to the concepts of ego 
psychology.  Based on that concept of dynamic spectrum, there 
was the point of view that under certain conditions of 
stress, the human being can move from a normal state to a 
borderline state, to psychosis.  The second point of view 
stressed the quantitative difference between various 
categories of neurosis, borderline state, and psychosis.  
There was movement, but it was limited, in that some patients 
remained borderline and others fluctuated between that and 
other areas.  The doctor offered his opinion that the 
veteran's diagnosed psychosis was a continuum, a maturing of, 
a sequel to the previously recorded condition he presented 
while in active service.

Based upon the above evidence, the RO granted the veteran 
service connection for schizophrenic reaction, paranoid type, 
by means of an August 1968 rating decision.  The disability 
was evaluated as 100 percent disabling, effective from 
October 9, 1964; as 30 percent disabling, effective from 
January 1, 1965; and as 100 percent disabling effective 
February 25, 1968.

The veteran underwent VA psychiatric examination in August 
1970.  He reported that he was a divorced father of two and 
was employed as a civil engineer.  He had various 
hospitalizations with the last to May 1968.  He was not under 
treatment, but saw a doctor when he did not feel well.  The 
veteran was clean, tidy, in good contact, well oriented, 
relevant, coherent, and cooperative.  Affect was somewhat 
blunted and guarded.  He admitted to auditory hallucinations 
in the past as well as delusions of persecution and ideas of 
reference.  In the past he felt that he had the gift of 
reading other peoples' minds.  He went into philosophical 
verbalizations, describing his past concept of his illness 
and his present concept of his pains.  His memory was intact 
for the remote and recent past.  His grasp of current events 
was satisfactory.  His fund of general knowledge was 
commensurate with his background and education.  There was 
some grandiosity present in reference to his achievements.  
The veteran denied suicidal ruminations, and had plans for 
the future that he wanted to improve himself.  Insight and 
judgment were fair.  The examiner diagnosed schizophrenic 
reaction, paranoid type, chronic, in partial remission with 
acute symptoms.  The degree of incapacity was severe.  The 
veteran was able to handle his VA benefits.

Based upon the above evidence, the RO continued the 100 
percent rating for the veteran's service-connected 
psychiatric disorder by means of an October 1970 rating 
decision.

The veteran was next hospitalized at the San Juan, Puerto 
Rico VA Medical Center (VAMC) from January to February 1980.  
He was admitted because of delusions of control, ideas of 
reference, bizarre behavior, and isolation.  He was working 
as an engineer and lived alone.  His neighbor brought him to 
the hospital.  The veteran improved on medication and was 
transferred to the general ward.  He continued with delusions 
of control and gradually improved.  He participated in group 
and individual therapy.  At discharge, he was described as 
improved from delusions, not dangerous to himself or others, 
able to continue working, and able to control funds.

VA treatment records dated from 1980 to 1985 were thereafter 
associated with the claims folder.  In May 1980, the veteran 
had a problem with restlessness.  He had been feeling fairly 
well with present treatment, and was able to perform work 
adequately, with no major complaints.  He lived alone and had 
little involvement with his environment.  He was divorced 
with two sons, ages 21 and 23, living with their mother.  He 
was a civil engineer.  He had been hospitalized for his 
mental disorder five times, first in 1964 and last in 
February 1980.  On examination, the veteran was coherent, 
cooperative, well oriented, not delusional, with no 
aggressive ideas to self or others, and with a friendly 
attitude.  The examiner diagnosed, by record, schizophrenia, 
paranoid type, fairly stabilized.

In August 1980, the veteran again had a problem with 
restlessness.  He had been feeling relaxed with present 
treatment and had been able to work as a civil engineer 
adequately, with no major complaints.  On examination, he had 
good hygiene and was coherent, relevant, well oriented, not 
delusional, and without aggressive ideas to self or others.  
He was somewhat guarded.  The examiner diagnosed, by record, 
schizophrenia, paranoid type.

In September 1980, the veteran reported that he had been 
feeling relaxed.  He had been able to keep his present work 
as a civil engineer and had no major complaints.  The 
examiner noted that he had a neat appearance.  He was 
friendly, coherent, relevant, not delusional, well oriented, 
and with no aggressive ideas to self or others.  The examiner 
diagnosed schizophrenia, paranoid type, at present 
stabilized.

The veteran stated that he was still employed as a civil 
engineer in November 1980.  He had no major complaints.  The 
examiner stated that he was neat, clean, coherent, relevant, 
well oriented, not delusional, and with no aggressive ideas.  
Pertinent diagnoses included schizophrenia, chronic, paranoid 
type, fairly stabilized.

A January 1981 medical report shows that the veteran felt 
tranquil during the holidays with no major complaints.  He 
continued working as an engineer, with usual shallow personal 
relations.  He was well dressed, had a blunted affect, and 
elaborated little on his themes.  He had a friendly attitude 
and was coherent, relevant, well oriented, and not 
delusional.  The examiner diagnosed schizophrenia, paranoid 
type, striving for self assurance and keeping himself active.

In March 1981, the veteran stated that he was restless at 
times, but most of the time he was tranquil and able to 
perform his duties as an engineer adequately.  He was well 
dressed and clean with blunted affect.  He was also coherent, 
relevant, well oriented, not delusional, and with no 
aggressive ideas.  The examiner diagnosed a history of 
schizophrenia, paranoid, stabilized with low doses of 
medication.

In June 1981, the veteran stated that he felt rather well on 
his medication.  He sometimes heard voices.  He was coherent, 
relevant, mildly anxious, and with no self-destructive ideas.  
He had auditory hallucinations.  The examiner diagnosed 
schizophrenia.

A September 2, 1981, VA medical report showed that the 
veteran had been feeling fairly well.  He kept himself active 
at work as a civil engineer, and stated he was doing his job 
well.  He had no major complaints.  He was mostly isolated at 
home, but he was visiting folks and letting them do the same 
with him.  In long term plans, he was sustaining his work but 
was experiencing pressure due to the criteria used to measure 
attainment in his duties as a civil engineer.  

Another September 2, 1981, VA medical report showed that the 
veteran was detached with blunted affected, coherent, 
relevant, not delusional, and well oriented times three.  His 
attitude had not grossly changed subsequent to previous 
interviews.  There was no aggressive ideation.  The examiner 
assessed a history of paranoid schizophrenia, at present the 
veteran should be considered to be schizophrenic, residual, 
seeking self assurance and keeping himself active in a full-
time job.

A December 2, 1981, VA treatment record showed that the 
veteran occasionally felt restless and had a loss of mental 
acuity when there was pressure at work or when he took 
excessive medication, which was very seldom.  He was able to 
perform as an engineer full time.  He seldom went out after 
coming home from work.  He preferred to stay at home doing 
household chores, maintenance and resting.  The examiner 
noted that the veteran was clean with a friendly attitude, 
more talkative, alert, coherent, relevant, and with no 
delusions.  He had no aggressive ideas toward himself or 
others and no disorders of perception.  Affect was blunted 
throughout the interview.  Memory was well preserved for most 
events.  The veteran was well oriented times three.  The 
examiner diagnosed schizophrenia, residual type, striving for 
self assertion by keeping a full time job and able to cope 
with its stresses and at home.

On March 4, 1982, the veteran stated that he had been feeling 
mostly tranquil with his present treatment, and as usual had 
been able to cope with stresses at work.  He spent a tranquil 
Christmas and mostly had little involvement with his 
environment.  He had no major complaints.  On objective 
examination, he was clean, alert, spontaneous, coherent, 
relevant, with no delusions, no aggressive ideas to self or 
others, no disorders of perception, blunted affect, and a 
well-preserved memory.  The examiner diagnosed schizophrenia, 
residual type, striving for self assertion by keeping a full 
time job and facing daily stresses.  

Another March 4, 1982,VA treatment record showed that the 
veteran had a short term goal of self reassurance, which was 
anticipated to be accomplished in three to six months.  The 
veteran needed to socialize and continue facing daily 
stresses.  The long term goal was sustaining present level of 
function, with an anticipated accomplishment time of six 
months, meaning to keep his full time job. 

In June 1982, the veteran stated that he had been feeling 
mostly tranquil with his present treatment.  He was able to 
keep his full time job as an engineer.  He was able to cope 
with stressful life situations effectively, with little 
involvement in his environment  The examiner noted that he 
was clean, friendly, alert, coherent, relevant, with no 
delusions, no aggressive ideas to self or others, as usual 
with blunted affect, and with no gross memory impairment.  
The examiner diagnosed schizophrenia, residual type, striving 
for self assertion by keeping a full time job.

In September 1982, the veteran stated that he had been 
feeling tranquil provided he took his medication regularly.  
He kept his full time job facing positively daily stresses.  
He had a friendly attitude, rather unproductive as usual.  He 
was coherent, relevant, well oriented, not delusional, with 
no aggressive ideas toward self or others, and with a blunted 
affect.  The examiner diagnosed schizophrenia, residual type, 
striving for self assertion by keeping a full time job.

The veteran reported on December 6, 1982, that he had no 
major complaints for the past three months.  As usual he kept 
his full time job, coping with pressures and stresses of work 
apparently effectively, and doing household chores and 
maintenance after work.  He had a friendly attitude.  Thought 
processes were logical and sequential.  There were no 
delusions or aggressive ideation.  Affect corresponded to 
emotion.  The examiner assessment was schizophrenia, residual 
type, striving for self assertion by working full time as an 
engineer.  It was noted that the veteran needed 
diversification of activities.  His long term goals were to 
avoid decompensation, and to not need hospitalization for six 
months.

In March 1983, the veteran stated that he was still employed 
full time.  At home he faced the facts of living alone and 
having to cope with the stresses of household chores and 
maintenance.  He had a friendly attitude.  He was not 
psychotic and had no delusions or hallucinations.  There was 
no loosening of associations or irrelevant speech.  He was 
well oriented times three.  Affect was blunted.  There was no 
self-destructive behavior or aggressive ideas.  The examiner 
diagnosed schizophrenia, residual type, striving for self 
assertion by keeping a full time job as an engineer.

A June 7, 1983, treatment report showed that the veteran took 
Haldol on occasion to avoid becoming "dumbheaded."  On June 
8, 1983, it was noted that he had achieved previous treatment 
goals.  The short term goal was self reassurance, measured by 
coping effectively and positively with stress.  The long term 
goals were to sustain his job and avoid decompensation, 
measured by his keeping work as an engineer and not needing 
hospitalization.

In September 1983, the veteran was mostly tranquil and still 
employed.  He went to the funeral of a sister and visited 
several relations.  He had a friendly attitude.  Thought 
processes were logical and sequential.  No delusions, 
hallucinations, or aggressive ideas to self or others were 
noted.  The examiner diagnosed schizophrenia, residual type, 
striving for self assertion by keeping a full time job.

In November 1983, the veteran reported feeling well, fully 
controlled by medication.  He kept his full time job and had 
vague somatic complaints.  He had a friendly attitude.  
Thought processes were logical and sequential.  There were no 
delusions or hallucinations.  There were no self destructive 
or aggressive ideas.  Affect was appropriate.  The examiner 
diagnosed schizophrenia, residual type, stabilized, striving 
for self assertion by keeping a full time job.  The veteran 
was next seen in February 1984.  He stated that he was doing 
well with his medication, which he took as prescribed.

A May 1984 VA treatment record showed that the veteran had 
been feeling well controlled, keeping his regular work full 
time.  He was frequently under heavy stress.  He was planning 
a trip the following month.  He was isolated at home.  The 
examiner noted that he had a friendly attitude.  Thought 
processes were logical and sequential, with no delusions or 
hallucinations.  There were no self destructive or aggressive 
ideas.  Affect was shallow.  The examiner diagnosed 
schizophrenia, residual type, stabilized, striving for self 
assertion by keeping a full time job.

In August 1984, the veteran was in mourning as a sister had 
died.  He planned to attend the funeral the following day.  
He was facing the fact with temper and acceptance.  He kept 
his regular full time job.  He was alert, sad, coherent, 
relevant, well oriented, not delusional, and had no 
aggressive ideas to self or others.  The examiner diagnosed 
schizophrenia, residual type, stabilized.

In October 1984, the veteran had been feeling mostly tranquil 
with his present regime.  He continued full time work.  He 
was clean, friendly, alert, coherent, relevant, with no 
delusions or hallucinations, and with no self destructive or 
aggressive ideas.  Affect was shallow.  He was well oriented 
times three.  The examiner diagnosed schizophrenia, residual 
type.

In January 1985, the veteran was tranquil and well 
controlled.  He was preoccupied about possible changes at 
work.  He stayed in Puerto Rico for Christmas without 
socialization doing chores at home.  He had a friendly 
attitude and was coherent, relevant, well oriented and not 
delusional, with no aggressive ideas, no delusions or 
hallucinations, shallow affect, and was oriented times three.  
The examiner diagnosed schizophrenia, residual type, 
stabilized.

The veteran stated that he felt well in April 1985.  He still 
had some worries about changes at work, but was now active in 
his church choir.  He had no major complaints.  He was 
amicable, with no disorders of thought process, no delusions 
of hallucinations, and no self destructive or aggressive 
ideas.  Affect was blunted.  Mood denoted preoccupation.  He 
was well oriented times three.  Memory was well preserved for 
most events.  Judgment was fair and he had no insight of his 
illness.  The examiner diagnosed schizophrenia, residual 
type, stabilized.

In May 1985, the veteran was seen without an appointment.  He 
had been feeling stress some the previous week and was unable 
to work one day the previous week and twice the previous 
month.  He was having mental turmoil.  He felt like that if 
he thought of something it really happened, but that by some 
means he would be harmed and get involved in other peoples' 
mishaps.  He felt this happened at work and at home.  He 
feared a breakdown.  He was alert, friendly, chain talking, 
coherent and relevant, with marked thought projection and 
paranoid ideation.  He was overtly tense and apprehensive.  
There were no aggressive ideas.  He seemed at the verge of 
decompensation.  The examiner advised him of the risk but he 
preferred to go back to work with increased medication.

In June 1985, the veteran stated that he had been feeling 
more tranquil.  He was able to overcome the crisis of the 
previous month.  He was working his regular tour of duty and 
had no major complaints.  The examiner noted that the veteran 
was alert, coherent, relevant and not delusional, with no 
disorders of perception, and no aggressive ideas.  Affect was 
blunted.  He had fair judgment but no insight into his 
illness.  The examiner diagnosed schizophrenia, residual 
type, stabilized.

The veteran was afforded a VA psychiatric examination in 
August 1985.  He stated that he had worked as a supervisor in 
an engineering section since 1978 and was being treated at 
the VA mental hygiene clinic.  He stated that his 
relationship with relatives was fair.  He was married at age 
29 and divorced in 1965.  He lived alone in an urban area 
remaining at home when not at work.  He related to people 
fairly.  Personal habits were fair.  He cared for himself 
without aid.  His complaints included difficulty retaining 
information during periods of stress.

On mental status examination, the examiner noted that the 
veteran showed good personal hygiene.  His attitude and 
behavior during the interview were quiet, polite, 
spontaneous, alert, cooperative, and frank.  He talked in a 
medium tone of voice using no neologisms.  Production of 
thought showed no retardation, blocking, or pressure of 
thought.  The veteran's answers were relevant and coherent.  
In the content of thought, there were some ideas that someone 
occasionally used to read his thoughts.  He denied suicidal 
or homicidal ideation.  There was a history of past auditory 
hallucinations, which were not present at the time of the 
interview.  His attention was not easily distracted.  He had 
made no suicidal attempts.  Affect was blunted.  General 
knowledge was found fair, but taking into consideration the 
veteran's educational background, the examiner concluded that 
there was some impairment.  The veteran was well oriented in 
the three spheres.  His memory was fair, both for recent and 
remote events.  Judgment was also fair.  Insight was 
superficial.  

The examiner diagnosed schizophrenia, paranoid type, in 
partial remission of symptoms, with a fair level of 
functioning for the past year.  The examiner further felt 
that the veteran was able to take care of his personal needs 
and that there was no necessity for close supervision of his 
daily activities.  He was able to manage his own funds.  The 
examiner recommended a field survey to determine if the 
veteran was really employed by a government agency since 
1978.

A VA Social and Industrial Survey was conducted in September 
1985.  On review of the file, the social worker noted that 
the veteran was divorced and the father of two grown sons.  
He had an advanced degree in engineering and had been 
employed as an engineer.  He had been living alone for twenty 
years since his divorce.  The record indicated that he still 
maintained relations with his two sons and ex-wife and still 
contributed toward their support.  The veteran was seen at 
the mental hygiene clinic at the VA since 1980.  His 
psychiatric symptoms had been bizarre behavior, persecutory 
delusions, trembling, seclusiveness, social isolation, ideas 
of reference, shallow affect, and shallow interpersonal 
relations (no outside activities in his leisure time).  

The field survey was conducted at the veteran's home, in the 
community, and at his work.  The veteran was interviewed.  
His home was clean, neat, and adequately furnished.  He was 
clean and neatly dressed.  The content of his conversation 
reflected his educational level.  Although his conversation 
was relevant and coherent, it was extremely rambling.  The 
interview lasted well over two hours, as it took the veteran 
a long time to answer the interviewer's questions.  He could 
not answer succinctly and it appeared that in trying to make 
a point, he became sidetracked easily.  He attempted to be 
cooperative, but it was notable that the interview situation 
made him apprehensive and nervous.  

The veteran stated that in 1954, he graduated from college 
with an engineering degree.  He was married for ten years 
after which his wife abandoned him and accused him of cruel 
treatment.  They divorced in September 1965.  They had two 
sons, now aged 26 and 29, and the veteran continued to 
provide most of their support.  He had tried to maintain a 
positive relationship with his ex-wife for their sons' 
benefit.  He still maintained frequent contact with them.  
One son was married and lived in New York City.  The other 
lived with his mother in Puerto Rico and came to visit the 
veteran frequently.  

The veteran had been receiving VA compensation since 1959 and 
never tried to hide the fact that he had been working.  He 
went into detail about his work history.  He worked for one 
company since 1959.  He transferred in 1962 or 1963 seeking a 
promotion.  There, he could not stand the job and had trouble 
with a supervisor.  He found that the increased 
responsibilities were too great.  This affected his nerves 
and he had to be hospitalized.  After this, he worked for a 
private agency as an engineer for twelve years during which 
time he was hospitalized.  He recalled going to work one day 
to find that the firm had gone out of business.  After that, 
he returned to the first company in 1978, where he had been 
until the present time.  His present title was chief of one 
of the subsections.  The veteran had sought promotions in 
different agencies where he had been employed, but was always 
denied.  He recounted how in the Army Reserves he had applied 
to be Lieutenant Colonel twice in 1976 and was denied.  As he 
was not selected twice, he had to be retired.  This was a 
great blow to him.  

At his present position, he was at the lowest level of 
supervision and felt that he had been passed over for others 
with less education and experience.  The veteran stated that 
he was still working because he desired to be useful.  Work 
therapy was tremendous for him.  His hobbies were reading and 
home maintenance.  He sometimes would read for long times and 
not assimilate anything.  He had cordial relations with his 
neighbors but kept them at arm's distance.  He went to a 
church and belonged to professional engineers associations, 
but he could not participate actively.  The veteran centered 
all his efforts on trying to maintain himself as productive 
in his work environment, and did not feel capable of close 
emotional ties such as another marriage.  

The veteran's supervisor at work was interviewed.  He had 
known the veteran for many years.  He was very zealous in his 
job.  The supervisor said that stress affected the veteran 
greatly and that he would take his medication and absent 
himself from work for one or two days.  When he returned, he 
was recovered.  Pressure made the veteran nervous.  The 
veteran was reportedly aware of his condition and tried to 
remain apart from others.  The supervisor intervened on the 
veteran's behalf with some of his supervised employees who 
complained about him.  The supervisor felt that the veteran's 
supervised employees did not understand the veteran and his 
problem because the veteran kept it a secret and was proud.  
Also, sometimes the veteran's supervisor would tell him to do 
something and he would not say no, but often would not do it.  
The supervisor stated that he was trying to have the veteran 
placed in a more technical position so that he would not have 
to supervise employees and so that interpersonal contact 
would be minimal.  

A co-worker was also interviewed who had helped the veteran 
obtain his current job and had known him for seven years.  
The co-worker described the veteran as honest and 
professional, but with emotional problems.  He confirmed that 
the agency was trying to move the veteran out of the main 
office to a job inspecting sites, which had less pressure.  
He felt communication was a problem for the veteran.  The co-
worker stated that the veteran was in a constant struggle to 
maintain his control and tried to correct himself.  The 
veteran got depressed and took medication.  Sometimes his 
condition was so bad at work that they wanted to take him 
home, but he would not go.  

A neighbor of the veteran was interviewed who had known him 
for many years and said that he had no complaints and that he 
and the veteran helped one another when needed.  The neighbor 
stated that once, seven years prior, the veteran's nerves had 
become so bad that he had to be hospitalized and he called 
the veteran's family to take him to the hospital.  The 
veteran's daughter-in-law was visiting.  She had known the 
veteran for six years and knew he suffered from a nervous 
condition.  He was nice and friendly to everyone and treated 
her like a daughter.  He got along well with both of his sons 
and she and her husband stayed with the veteran when they 
visited Puerto Rico.  He was sweet to his grandson and 
worried about all of them.  She knew that the veteran had 
recently had another nervous attack, but could not give any 
details.  

A friend of the veteran who had known him since 1939 knew 
that the veteran had been nervously ill and confined at a 
private clinic.  The friend sometimes thought that the 
veteran was "off his rocker."  Sometimes the veteran would 
talk about one subject all the time and repeat himself like a 
broken record.  The friend did not know if the veteran 
realized he was doing it.  The veteran was also very 
selective in choosing his friends.  

The social worker concluded that the veteran was a well-
spoken, well-educated man who held a job as an engineer and 
supervisor.  The veteran impressed as a very rigid, self-
controlled man who had put tremendous effort into remaining a 
productive member of society.  He was a living example of the 
work ethic, which gave him great pride.  He was very 
ambitious and felt that he had not achieved what he had 
hoped.  The veteran had some insight into his condition and 
had chosen to channel his maximum efforts into his profession 
rather than his personal life.  He had a few friends who had 
known him for many years, but stayed away from close 
emotional ties as threatening to his fragile inner stability.  
The veteran was competent to handle his funds.

The veteran retired from the Army Reserves in April 1986 with 
a rank of Major.  A VA hospitalization report dated in May 
1987 revealed that for the past few weeks the veteran noted 
auditory hallucinations and feeling people could read his 
mind or control him.  He had not been able to sleep and had 
been very anxious and restless.  The veteran was cooperative, 
with good hygiene, calm, and made good eye contact.  He 
admitted to auditory hallucinations and some evidence of 
thought broadcasting delusions.  Affect was flat.  Judgment 
was good.  Insight was moderate.  The veteran was admitted to 
control psychosis.  He was initially treated with Haldol and 
responded very well.  His psychotic features were noted to 
gradually decrease, but he developed an allergic reaction in 
his mouth and lips to the Haldol.  Haldol was discontinued 
and another medication used.  The allergic reaction improved 
immediately.  He responded very well to Navane without any 
side effects.  His psychotic features by the time of 
discharge were lifted.  He was not paranoid, delusional, or 
hallucinating.  The examiner diagnosed chronic paranoid 
schizophrenia, acute exacerbation.  Physical activity was as 
tolerated.


II.  Legal analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim that is plausible.  There is no indication of 
additional medical records that the RO failed to obtain.  
Accordingly, the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

This case was subject to the October 1993 Stipulation and 
Order in Giusti Bravo v. United States Department of Veterans 
Affairs, Civ. No. 87-0590 (D.P.R.) (CCC).  The Giusti Bravo 
Stipulation and Order provided for a "re-review" of the 
assigned rating for a certain class of veterans with service-
connected mental disorders.

The Stipulation and Order further provided that VA was to 
adjudicate these cases in accordance with "national 
adjudication standards," as defined in the Stipulation and 
Order, to "include statutes, decisions of the U.S. Court of 
Veterans Appeals, regulations, general counsel opinions and 
other agency guidelines, applicable to whether a disability 
rating for a mental condition should be confirmed and 
continued, increased, or reduced."  Stipulation and Order, 
para. 20.

However, since neither statute nor regulation provides 
guidance in determining an effective date for retroactive 
reductions the Giusti Bravo Stipulation and Order, provided 
that the effective date of such a reduced evaluation would be 
the first day of the fifth month following the event which 
"triggered" the need for reevaluation.  Stipulation and 
Order, para. 25; appendix F, para. 3(d); Appendix G, para. 4; 
and VBA Circular 21-94-2, para. 9d.

Pursuant to that class action settlement agreement, the 
veteran's psychiatric disability was re-evaluated in a 
special settlement review and by rating action, dated in 
February 1997, the RO reduced the 100 percent rating to 50 
percent, with an effective date of February 1, 1986, the 
first day of the fifth month following a VA examination 
report, dated in August 1985, that the RO found to be 
evidence of confirmed improvement in his disability. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The veteran's psychiatric disorder is listed under Diagnostic 
Code 9203.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1996), including the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  This amendment was effective November 7, 
1996.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, as there are no treatment records dated 
subsequent to 1987, the Board may evaluate this claim under 
only the old criteria in the VA Schedule for Rating 
Disabilities.  For any date prior to November 7, 1996, the 
Board cannot apply the revised mental disorders rating 
schedule.  VAOPGCPREC 3-2000.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, a 100 percent rating contemplated 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent rating 
contemplated lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 50 
percent disability was warranted where there was considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1996).  The term considerable 
has been was to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-93.

Concerning the veteran's claim for restoration of a 
100 percent rating for his psychiatric disorder, the issue is 
whether the RO was justified, by a preponderance of the 
evidence, in reducing the veteran's rating.  If not, the 
veteran's rating must be restored.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
421.

For ratings which are in effect for five years or more, the 
RO must consider the provisions of 38 C.F.R. § 3.344(a) and 
(b) before it may order a reduction in rating.  38 C.F.R. 
§ 3.344(c) (1999).  The United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown, 5 Vet. App. at 417-18.

In this case, the disability rating for the veteran's 
service-connected schizophrenic disorder had been in effect 
for more than five years as of the date it was reduced on 
February 1, 1986.  Therefore, there is no question in this 
case that the provisions of 38 C.F.R. § 3.344 were for 
application.  38 C.F.R. § 3.344(c) (1999).

In determining whether a reduction in rating that had been in 
effect for at least five years was proper, VA must consider 
the following: (1) the entire record of examinations and the 
medical-industrial history must be reviewed in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete; (2) if finding that an 
examination was less "full and complete" than those 
examinations on which payments were authorized or continued, 
that examination will not be used as a basis for a rating 
reduction; (3) ratings for diseases subject to temporary or 
episodic improvement, such as psychotic reactions, will not 
be reduced on any one examination except where all the 
evidence of record "clearly warrants the conclusion that 
sustained improvement has been demonstrated"; and (4) 
although "material improvement" is clearly reflected, it 
must be considered whether the evidence makes it "reasonably 
certain" that the improvement will be maintained under the 
"ordinary conditions of life."  38 C.F.R. § 3.344(a) 
(1999); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); 
Brown, 5 Vet. App. at 419.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1999).

Subsequent to March 1, 1989, and prior to November 7, 1996, 
the regulations also provided that in cases where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder should 
be assigned a 100 percent schedular evaluation under the 
appropriate Diagnostic Code.  38 C.F.R. § 4.16(c) (1996).  
However, in this case the August 1968 rating decision 
assigned the 100 percent rating on a schedular basis, and not 
on the basis that the veteran was individually unemployable.  
Therefore, the provisions relating to reduction of a rating 
assigned due to individual unemployability are not 
applicable.  See 38 C.F.R. § 3.343(c) (1999).

The evidence upon which the veteran's 100 percent rating was 
assigned (effective February 1968) and continued showed that 
he was employed as a civil engineer beginning in 1959 and 
required hospitalizations in 1962 and 1964.  His disability 
was characterized as moderate in 1962.  During the last weeks 
of hospitalization in 1964, he found a job.  At the time, he 
was in remission and his disability was again characterized 
as moderate.  The veteran's condition thereafter worsened and 
he required hospitalization on two occasions in 1968.  It was 
noted that he presented delusional material which prevented 
him from performing his job after having been reinstated for 
one week.  On discharge in May 1968, he was diagnosed as 
having a severe schizophrenic reaction.  The degree of 
incapacity was again described as severe on VA examination in 
August 1970, despite the fact that the veteran was still 
employed as a civil engineer.  Therefore, although the 
veteran was able to maintain employment, the evidence showed 
significant interruptions of that employment due to his 
severe psychiatric disorder in 1968.  The veteran reported 
that he was divorced in 1970, but no other statements 
concerning his social and familial relations were of record.

In comparing the medical evidence on which the 100 percent 
rating was based with that on which it was reduced, the Board 
is persuaded that the veteran's service-connected psychiatric 
disorder had improved to a level at which a reduction in 
rating was warranted.  These records failed to show continued 
evidence of the severity of symptomatology required for a 100 
percent disability rating.  

For example, the veteran did not again require 
hospitalization or treatment for more than 10 years, i.e., 
until 1980.  On discharge from the hospital in February 1980, 
it was noted that he was able to continue working.  
Outpatient treatment records dated from 1980 to 1985 also 
showed sustained improvement in his condition.  He sought 
treatment on a regular basis and continually reported feeling 
fairly well and tranquil with treatment and being able to 
perform full-time work as an engineer adequately with no 
major complaints.  He was also able to face daily stresses.  
Medical examiners repeatedly described his psychiatric 
disorder as stabilized.  The veteran appeared to manage well 
with outpatient therapy.  He missed only 3 days of work in 
1985 due to stress.  He was thereafter able to overcome the 
crisis and work his regular tour of duty with no major 
complaints.  

Findings upon VA psychiatric examination in August 1985 were 
consistent.  The veteran reported that he had worked as a 
supervisor in an engineering section since 1978.  The 
examiner concluded that the veteran's schizophrenia was in 
partial remission of symptoms, with a fair level of 
functioning for the past year.  

VA Social and Industrial Survey in September 1985 further 
showed that despite living alone for many years and having 
some problems with personal relationships, the veteran 
maintained good relations with his two sons, ex-wife, 
daughter-in-law, and grandson.  He also had cordial 
relationships with neighbors and attended church.  With 
regard to employment, he reported working for one company 
since 1959.  He was promoted in 1962 or 1963, but found that 
the increased responsibilities were too great.  After this, 
he worked for a private agency as an engineer for twelve 
years.  He then returned to the first company in 1978, where 
he remained until the present time and was presently chief of 
one of the subsections.  The veteran's supervisor reported 
that he was very zealous in his job, although stress affected 
him such that he needed to take his medication and absent 
himself from work for one or two days.  He appeared to have 
some difficulty interacting with co-workers.  The social 
worker concluded that the veteran was a well-spoken, well-
educated man who held a job as an engineer and supervisor.  
The record also shows that the veteran remained active in the 
Army Reserves for many years and retired at the rank of Major 
in 1986.

The Board acknowledges that the veteran required 
hospitalization for his service-connected schizophrenia in 
1987.  However, this was characterized as an acute 
exacerbation.  With medication and treatment, the veteran's 
psychotic symptoms gradually decreased and were not present 
at the time of his release. 

Thus, the preponderance of the evidence shows that the 
veteran's schizophrenia no longer exhibited the 
symptomatology required for assignment of a 100 percent 
disability rating under diagnostic code 9203.  The evidence 
reflected actual change in the condition for the better.  
There was no longer any evidence of total social and 
industrial inadaptability.  Indeed, the veteran no longer 
required repeated hospitalizations, and he maintained his 
employment as a civil engineer and was promoted to supervisor 
in 1978.  Despite living alone, he also had some social 
relationships, including with family and neighbors.  In 
comparing the evidence, in 1970 the veteran's disability was 
characterized as severe.  More recently, it has been 
described as stabilized and with fair functioning by 
examiners.  

Furthermore, the August 1985 examination report on the basis 
of which the reduction was made was at least as full and 
complete as the 1970 VA examination.  The August 1985 
examination was very thorough, in that the examiner took note 
of the veteran's history and subjective complaints and 
provided a detailed assessment of his condition, including an 
opinion on the veteran's level of functioning.  The 
examination was followed by an extensive social and 
industrial survey, adding further weight to the conclusions.

The VA examinations in 1985 and the outpatient treatment 
records also reflect an actual, material improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Not only did he remain employed as an 
engineer, but he was promoted to a supervisory position in 
1978.  He continuously reported that he was doing well with 
no complaints.  Although the rating was reduced on the basis 
of a single examination, and the veteran's disability is 
noted in the pertinent regulation to be subject to episodic 
improvement, all the evidence of record clearly warrants the 
finding that sustained material improvement had been 
demonstrated in the context of daily life, i.e., while 
working.  The RO properly relied upon complete and full 
information, including the social and industrial survey, in 
making a reduction of the veteran's rating.  The Board finds 
that the evidence of record clearly showed a sustained 
material improvement, warranting reduction on a single 
examination.

Accordingly, in view of the above, the veteran reduction was 
procedurally and factually proper, and the veteran is not 
entitled to restoration of the 100 percent disability 
evaluation for his service-connected psychiatric disorder 
from February 1, 1986.  The evidence in this case is not so 
evenly balanced as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999). 

Having found the evidence against entitlement to restoration 
of the 100 percent rating for the veteran's psychiatric 
disorder, consideration of the veteran's entitlement to a 
rating greater than 50 percent on a schedular basis at any 
point from that reduction is necessitated by the Stipulation 
and Order in Giusti-Bravo v. United States Department of 
Veterans Affairs, supra.  Furthermore, the veteran's 
representative has argued that, if the rating is not restored 
to 100 percent, the veteran's psychiatric disorder should be 
evaluated as 70 percent disabling.

The Board finds that the evidence shows no more than 
considerable, or rather large in extent or degree, impairment 
of social and industrial adaptability.  The fact that the 
veteran was able to work as an engineer for so many years 
preponderates against a finding of severe social and 
industrial impairment required to support assignment of a 70 
percent rating.  The Board particularly relies upon his 
satisfactory work performance and his familial relations in 
finding that his mental disorder was productive of no more 
than considerable social and industrial impairment.  While 
his psychiatric symptoms have been shown to interfere with 
his ability to form relationships and with his work, i.e., he 
misses a few days of work on occasion and was passed over for 
further promotion, no more than considerable impairment has 
been demonstrated by the evidence of record.  See 38 C.F.R. 
§§ 4.129, 4.130, 4.132 (1996); Massey v. Brown, 7 Vet. App. 
204 (1994).  The veteran has been able to function with the 
help of prescribed medication and he has maintained some 
relationships.  There is no reasonable doubt on this matter 
that could be resolved in his favor.  The 50 percent 
disability rating accurately reflects the level of impairment 
that the veteran experiences.

As the evidence does not show that the veteran warranted a 
rating of 70 percent for his service-connected psychiatric 
disorder, and that he was working in a substantially gainful 
occupation throughout the period in question, the Board finds 
that the provisions of 38 C.F.R. § 4.16(c), as in effect 
prior to November 7, 1996, are not for application.


ORDER

Entitlement to restoration of a 100 percent rating for 
schizophrenic reaction, paranoid type, is denied.

Entitlement to a rating in excess of 50 percent for service-
connected schizophrenic reaction, paranoid type, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

